Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 1 of 46

EXHIBIT F
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 2 of 46

1
qe

59

¢ . (|
nf 4 '
et

= ——= Tr a To:

CL neha & 2a

arn UP 1Ss¥
investigation Notes: Gail Sweeney ck ten
UdU'> Kv

Date: June 21, 2017
Time;

Gail was informed that a formal complaint was brought to the attention of her management
and was transferred to Human Resources/Employee Relations on June 16, 2016

investigation into the allegations is occurring; the reason of the meeting today was to bring to
her attention the allegations made about her,

She was informed that the allegations discussed came from one or more TM’s.
She was asked to answer honestly.

She was asked to maintain a professional demeanor in the department and bank environment
after the investigation meeting was finished.

Karin addressed the following allegations with Gail:

of Is Alleged: June 14, 2017 issue with Triana, Jose and Jacob (speaking Spanish)
° Did you say to them “You need to talk English”
Did you tell Triana she was “rude” after she attempted to discuss with you?

2. Alleged: Comments about what you've stated out loud or toa colleague/customer
“They're in America, must talk English” —
“Please speak English” to a customer who is not fluent in English — yy pies 2
“In America, we speak English” —~U

_ Alleged: Turns down callers if ESt a] Complecuwy aur
/

ph tO Grn _

gf
“ - _ -
Art z (+ ER (Chmplaaus BiOny aevolk &[ & Cet s) i.

Pune CORE —

Ie 3. Alleged: You told TM{s} that your manager (Jose) told you to “watch out”, that you

got

were told people were watching you, and he told you people are putting you under the

“9 tae muy Prendsand thurs not by Tise.

CONFIDENTIAL SBNA 393
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 3 of 46

Wr

fi Py 4. Alleged (April): You told TM’s “I'll bring it to HR if | find out who's telling on me and I'll

“6 find something onthem” __ Algssa_.
7 “chico esa T do sey
ER ae Alleged; “someone’s snitching on me” — KAD e Ly ia Cc?

“phe OP

Y

5. Alleged: being overheard stating y sateen ne
EM) | don’t like them” (Jeunes ee oe “t ae

af ‘| don’t like the sound of their voj

gh - “| don’t like the way thay talk recent re a sue es “Lg
EA (ohe pracs ev hur) L nt ns
Ole ‘ne Ut wp

2 6. Alleged: being overheard stating because you were not pleased with the colleague(s)
QD * “Oh just shut up”

4 —— “God, will you shut uy Wot 40 hin Cit

Ten - a jon)
Tre € Aho oN guinel ame)

 

Paget
Tai oragee er yess me

c Ht 7. Alleged: Have you ever made a comment about 3 colleague(s) referencing he travel ban
ng and stating that those colleague(s) “wishing those people would go back home”
Lise
(ats zl Edt bei hes ) aa Nucinr—

4 y—8 Alleged: Comments about African American colleagues
~ “this kind of race makes these mistakes” — AU ga-é+—
hat do all these black people do here? They ail just stand around” — NLner_
pO e TG hecad hee Su. Nehens pevyalt  — litt
Lu VW phon ? eet d
{vi
(e497 ef e

_ 9. Alleged: comment

“(have friend(s) in HR” (whe cuyy And (En )
Jo-£ olen

eet . .
ne aceeeenr aie

5 Tyok | Ce edie tae bi p74 G Vv) 7 oo

Y
fr
* WY
d J amis A {eos eke cars AWD Liot
at

\
a“ d ,
lh Pps whee 2 => WH Wid Ay ween Ot WN Waa.
} Niw \ HD\A che WAS BS ae ra, Mie.

CONFIDENTIAL SBNA 394
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 4 of 46

_ FS 7
63 ; } in > ache "i oa
Ce
\

oe
>) i) OM] Tw ual- oe oh Ao’ it

We ? c i a

, An
ari 10, Alleged; witnessed a discussion between you and another TM while a TM was ona oa a ght

designated work break ( ach mA Le a \ At ol

You asked the TM if they could refrain from speaking in their native tongue on their UP .
personal cell phone conversation. You stated to them it was disturbing you. ot

11. Alleged: you turned off a caller because they did not pronounce your name correctly,
and that bothered you. uO ot

12. Alleged: TTY caller
“We shouldn’t have to take these calls” after a manager told you to assist the caller

T gwd , we Maret — Robo cally

| d 3rd powry
Ais gins “ten eat

T pow vt wan a Coln En heaing inp, cally,

ee

— unt Come An Dans nL
7 eviolent to D> fiiday 0 -

ieee

A You umplann offen aloe du ~
tale &awy Sot do wo

71 Dnt luce wher Ql ys van!
| Din a appag ) soars

CONFIDENTIAL SBNA 395
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 5 of 46

a

(¥ aon VWUS w/ Soke TAVaN4G altel

jt showld be éng lia a
AVEO 5 yay ay here Alea he CGA

Thad io Hae neal 7 WW Sorte
LW OQ cy Laat comm be tyreery S
Hh ___ “ln
“pAtane + (Camere ~ Spee 7 [ Oy Oye
)

frat Conn 3
) ct atuy frnd uff 0h

 

ee

(2) lmenateng % Wl / Jose |
/allh vif Tose ~ Spatial SPEAG
jap al Th ranch — then jrntuperte,
Cine? a got sepremanded sin 4 fo branch

at. frre
Jose seid - Send Tw LMT. . ;
N\ oloody does st- its whale, fs at boxt

Poe: go) nt line — do yw? ie Atponels
dyn ently — un call |
Wy au Aveta shd spud Pryliah

CONFIDENTIAL SBNA 396
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 6 of 46

— |AAane
lv . Sie ‘2 do
a S QD AH A I pte

; a)
Lue, Andrew +) Pret ( Cig. Klauc, :
a7 only (/ fuulet

last budbace Heer a ) ag ll
/ Ben _ ‘e wl Adimemilet_ J
je] wl

ee unease by TH OP ih
hone Nanassed Xt <n

pond say Lm Ms VY ee
ee a dl

CONFIDENTIAL SBNA 397
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 7 of 46

hw hundk Gy bac ty cea >

CONFIDENTIAL SBNA 398
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 8 of 46

‘ yy
a, a (- ai -
die Meme sty Nr Lo
ntneg lara 4

es

y. Lis

A pA (Sty e

Ai G a hearth WE,

—

Tm KIN, a pick [ull wf her

" most stun Lon. Gar

S = ee Sa /.

Lat “phat ne jae (watt? )

* OUR wl
- ay Ja Bu dept
Pye 10 _ Kd fn aE
Nol
by mw ocd — Oy o> ‘a
9 mise wi poly w IP oe vite
mit with okt pant y
Cts eh
ws Care wee

CONFIDENTIAL SBNA 399
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 9 of 46

cllu
| 2 / ee SAP E t
> | St Coins ye tel 4 i —-—__.

bain (Ua tally Ty myers 1) snalbay
munrtlig= alt dete ~The cd ritths x
wo) ES Tose clarl |
She d pan COAK « Chabne lana
ESL Urea

 

i - 44 g
K Lune Ww Wena ke” 2

LA meu told her efu-

MS Uo rey oO. j2eople LAL
LOCA t¢ Wun a

Pvp ciwnrd UW ore puth r\
LN Ada Ya boc,

an g & ke dowd - AU — Til pan J
tech 1 Te md wt Whe? TY Groe/
ret SANE GATT

file CR lest weew- hac wnenly
[ huni h :
Muysne tl wet & LK yA |

CONFIDENTIAL SBNA 400
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 10 of 46

ne,

is fl
Co _—
if >! Ve PP ROA cA A) / z f , /
fo | . ( r ~ 4 < : pew “he
/ ese Abad alet Abs seat f Me

~ dew ate |

egal ee 7 ft nt? y ‘ WEE

yun iy act pl : Wary

Us -t; +tdLe GAY, A < PANE My \ Ce MLD OY Cent
mere hin co ty brenckk he cotue
UNCLE y eV

“vihwy shoold spread Ehytoh Ble Tht

CAAR MW AVOCA

{ wi tine

ohh Dine ef mur TMS Duo Vitam 24g Uain

| teak wer UofA}

i LIA LW ¢ G
i

\ —_— __ t ; n at <i |
fark ey phew pene aw
. oo. : ™ ; ah Mook
UW COM Id a he il | ok sae aah
Ut ark G& OUY Ot Co Hk” oy
aa =, “ Own
my Aicnd VWaanat Take » eovesh
Sek OA = Spnran Up TleS€ A loutt an
Q COAL

. 7"
Suni dl to unt |S

tC otc Eiri ——_>

CONFIDENTIAL SBNA 401
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 11 of 46

FUN dl y Tienes At Uf

i Uw. hee 4 BD) Spo yg ts [-
LAA TW Arpt '!

“our Aud.” Fase, orer

| WAM achw lenin «UCL ke

Tose wan te = pest lutierel « Aor.
nou lotr Lic + fa ta wo Get

She duw the a ot

acts Lut NN WV IONE kt)
Vow bossy!

cathy Ske kills Edith 4 stop teehee
ve A Cnet ye / Socans..) Gos
4p ma & kun him - “felly Lad 3

wy OR uot shut wp a Ine ales ‘

 

Axe ak Edith Spoke: +, met — -(7 UA! ne )
Po Aw
py D AUR tt
ott qu ae aa ia
\M ¢ Cougk hhrta- she telies lu And Leu
oy fits SS IICVY
why yw s py 3
CONFIDENTIAL

SBNA 402
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 12 of 46

Py | | - -
Mé DEL ce 1b xX {?) i iA A f TE |

LA heca ihb% . , \
J

/ rua mh - Claw G ALY /F SflZ CAC AA { (ug! :

, Yue H Ue MW) nro fy ~ AYE 7

ae ak Es 1 War '

TWAS

_— 7 f pf, .
SOS? Weer precevil cg YP AY = he
“id néettty w

Le Lard of haw

— bod, le as

— he teu wa under tte | bid

AL: System" Later at

—

_— woes at lu wf in aypul °

hg LENE i hey EOe. — Ya slunt oo
UA he qyottem — -

oN pan’ b (cw CLA cel are ¥ OThEY
told Jose cule sy 5 ban

chy “andotdan ty WAV

| Yor dent UUM ay Lop hen

CONFIDENTIAL SBNA 403
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 13 of 46

OT ('

“4 coh
SOS

Clhush he

Eddi¢

a “Tricane Gy ic 4”

ew J O4LG o ay lip fp 7) ise

A Ndr Ch caureune”
{

Edith Mid e L’

how Mraustu'd ,/

7

. port,

eae a
a
er mae Sse eet

> -_

? ards waa * -
AW Ay anit ) |

ny ,

luve © Leah ene
Bron adda ¢

I RMIOIIOOESS ES IES iis, mtr pam ag

Sr ban Thee ew

oe
—

— |_2' CA Aliashid (seutd Sinueti vi C2 boc
L - Jr )
Ju treed ben

{ os
tol’ . Glae-shoule! ky oe le fw han county \y

tie Luda Un ame of try |

p

CONFIDENTIAL SBNA 404
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 14 of 46

| Ww ka i

Wednesday June 14": Triana, Jose and Jake conversation,
Did you witness?
What did you see/hear?

{UO

Have you heard Gail say “You have to speak English in this department” or “This is America, you
need to speak English?”

pple Say Ske Step thot

Have you ever heard/seen Gail turn down calls because the caller did not speak English or have

an accent? said “ TT diawt Lupin Gi .
7 De
_-bid you ever hear her make comments about the travel ban?
ye —
Have you ever heard her reference people of color as to “these people make mistakes” yo
. a a

Did you ever hear her say “Ihave friends in HR?” A/D ( ve Cy
Jose 8 My Me~e- 1 To dunt thd am Awe Are loe tL hh

ne. ta not friendly W shui be ow
“ apse YP cee ea asda FH ad

Did she ever ask you or make a reference about someone a4 on her and she will find out
and get them into trouble?

Wott KL =

CONFIDENTIAL SBNA 405
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 15 of 46

ive
p duectle
Sh
ANEW We orddin oer Thaw yp

bes ‘Le Cant wert to sé# rial of Aea'!
qv: atl > a eam ge
Ben (Jail > Eatin Line

| at dint Ln an haw thoy eC Sneak Evy egk

FU co PIMBAA OA
j Andrew told me tho abut
BAM Lommponts She's mady
x} f ite, — SAyp what s AL Wears

CONFIDENTIAL SBNA 406
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 16 of 46

a M02 260

Cluuhne ( wee sheet
( me Avda! ei Ly ” ete Llag
\

b tote her calett Gel

“Liteemts J —- id bthnialk,
— Colned

a -— Wheat “ee Oe od abet the

6 [Wye dey ue ebyy
Bae Lo justia CU) Wiel *'
a Ales onshy— | Mut Looe rato A

vse

wo oe Cok Cymer Gustine,
: auhod ew (ould,
be goney

i é Asiud feel cf Ms

Be Soo Yet + Tose- 0 fuude cat

ele _ Manley duso ur te re — unly my cakls
“sn Viana Lyes hr emarl br hem

On hy toot Ti lriana'’s calls— LWoamt bake hiner

CONFIDENTIAL SBNA 407
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 17 of 46

“Ty (

UL avoid low .

JING gy To my Pee piful ca hy Pr

th AQ ny —

LUhen told \fPeve => Hr Miz (we yu)
(Auk #7) " he steoteel lordly

+ voset
~ Holidays — Yate novo
—— Yall « Kelly og

fos' Eoth - Kod alot - mot ftthriry
90 Und th be fun- she lo0Ks sad

eee

- en —|
LS ONTMS ww abut Jose! Jane
140 he's un frubyy [Mare

ay srnous Ina posse Jobe gel
 & a “Daun Ria WAT oe.
% hun. fret

CONFIDENTIAL SBNA 408
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 18 of 46

rc | ae Onitoniahok
U4 Kot Mmecde 5 yen

Le
[uw > Uren 4 Crrvplarud

(

SLU olDurt BIE Spade
shy jlly Spa aude Ys
Braden!

G Uw wl Me's
SG muthan Catlin wi ottw oe
& help

aR ‘Sy rg “aemy Low utywe &
U “She hopin te) ant sturda lacie

   

{ e Gotae Ra

 

Stared “ tie ee nr pte

Jon bp Chuobe. (There » Blac’
A lan dae

* Sa" wid Tin a la
1 OgA ewe Jy ae a We

Dad yn As pay’

CONFIDENTIAL SBNA 409
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 19 of 46

WwW [ a NZ b. talk +z ONL)
LU) mM “good MOY Lv
COWELL — Ytul wh» olea7/ Wet
G Whionrnc — shy Pol Ar buy!
Cand stand hin Vole
G jusrTy me

 

(} Why She say Huta
-AH A) cial with
— @ pants stat shy a hea Cathe,
"P cant stand ho wire ¥
Ign hum — Pracs wr Amn

“in tee i heen ha capeal

Can YW ow tabe tatmaa/
Lin ahr nred yj AL yu bit
Lmnik .

Wee
Oflu Le talk Chuotne ~ it ot 1
wr atlenshun— She Camm
T SNUAMLD Snutt ng Mn Wo sy

CONFIDENTIAL SBNA
410
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 20 of 46

THT hw
ues me who hid ct,

| told wer ve
we VG I “lt would a hat tp put vd) MOUS
° “hon Manan De hor’ (Tose )

T anud CE 40 Mure MY seat
to war Of-endid buy Co wn ©

cpa Lo aan C Tey) [ meer a4
ita Complies alouit (vit w | ates |

a hae aun

 

2A. SA MT glu lor hos
LUE 7 I no

NSN
sin

CONFIDENTIAL SBNA 41
1
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 21 of 46

5 A {AW ’
6 | as rn ACT (Ar i | botuid hig
: fs Cte)

Wednesday June 14": Triana, Jose and Jake conversation, ~ .
Did you witness? CA-€

What did you see/hear? .
G Crest TNE ae “Fy hye ALLL ebecl a the

2 boghy
Nv uy 1 Cheat ail etic LAA Opel? Aeinvrce, loee te thy }

pet lng ccrcd rer POY KY abut “Ameni cu 7 Spe et ro
avd ethan Mee wih tg

: Aes ave you heard Gail say “You have to speak English in this department” or “This is America, you
\W {Need to speak English?” LL£p -<fy 244 MEL/)
u ‘
h ny iINSinucthnr s. “Sani. Rime bout sla as

jf, i nus
pid Babin - mat Cusstaw il stop rn botrhita rye
OM nod Meck Wr LLuALin

Have you ever heard/seen Gail turn down calls because the caller did not speak English or have |

an accent? Yer — Uo rhindec \ a t last V9 CANT, “2

CLEA - ™~
Sha? a mul — Vewst ort | “ood. i ae a5 viet: Py
SaQiwsh Cestin — Cpnsanrd bern & {| 1M — : hq kee LVL Le
id you ever hear her make comments about the travel ban? (le Coe # . by
2 APALLICMN LO Une We
KU a ie ;

a“ Have you ever heard her reference pecpleia| of color as tothese people: make mistakes” 2D
S.8 i Lee ~dulbage f remember he tyr hen SHY
Ps F Ghat- Twi Gn a cell’
tt
X22 i '
: i> Did you ever hear her say “I have friends in HR?’ a}
y 8 3 ig — WLAN shals ‘Ls AWLP LY wo BS 7 pe
wos
BSE Potalenoct oy fat
JS:
¥ S © Did de ever ask you or make a reference about someone “telling” on her and she will find out
<4 % and male into trouble?
= a= ce Te Lids fre 1 aatecd yf
) -
‘y =
= @ ~ }
a3 Tw AAC f — fuUA mM ere CU i dens
A

’ 4M acl COMPTS ¢
aan Lo44—4 (he aid norturg) \
Told Joc: . Mads - door hod Aacrt (Flas, Deg

CONFIDENTIAL SBNA 412
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 22 of 46

Uae U “Biel LAV Ch, OG
Oo G6

fer RP Bim es

by MOS
ditt — ulus AND |

ALE tu Lf Custom “7 ij ve, Ne
y pw ish ie
S| rick (con elt fel, j\ a aa tt eo
uw! by) fee 1 ye COL act Mu |
- J ~sanf pf 4 anf any REE
a nu AIO (ot Thar —~ T need yur

pl ros a a |
G ONES + Content gneve
Ue ued an emus (de 6 EE

dose | huit LULU Lay Bye
f te f wy) [Ut a addi“ (4A (€-9 Ak bie CL (VED wo fotki
Ca
“hha fend Enh
—Cmylauy A ad Als © basi
- burp LA BUM. Ova
-~ 11 ‘Sccest to Mert sunrdene cur tou tf

CNEL }
/

CONFIDENTIAL SBNA 413
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 23 of 46

Uf \le Ie Veee, UV VOSS WW.

 

Wednesday June 14": Triana, Jose and Jake conversation,
Did you witness? LAVA
What did you sea/heat?

e . } A _u
Cou sid "“Suat En tesh lve Mo

Nt

Have you heard Gail say “You have to speak English in this department” or “This is America, you

need to speak English?” Gay Hud Defre_

Have you ever ol Gail turn down calls because the caller did not speak English or have

enaccent? Ute YEO tills themn to SM IMD & brandy

Did you ever hear her ma ke comments about the travel ban? / \
UD — At. hoe: Sp oat to Puy contr, \
Have you ever heard her reference people of color as to “these people make mistakes”

NO- 7 pnd She SHU) bree tH

Did you ever hear her say “I have friends in HR?”

Ye

Did she ever ask you or make a reference about someone “telling” on her and she wili find out
and get them into trouble?

b wk re - nw aaled pitery
age

Sue i [ips hoy (@ nigict) ev

CONFIDENTIAL SBNA 414
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 24 of 46

. dm tempted Gq hie

[3-0 At uw & Hie SSMGH

; QUytohs,
Sur net fy har itnabtie me
UL 4Uya a Af 3 black colle Stu.

[ Neo “What do eed +g blace Revol?
ou :
do hire get put Saud aromd

ppt toute wor cy wl
(uncer are YW smb, Gr ” TY we

She hun aut * Say abut €rtyon¢

fast Thacsdey — C0C ep ‘5 “ows
(Goa Lull we fone shut ep Pe

© Llakint Aacisny
* She & Luce M's
Shiv bkipewt atiutrt
- [oidley Wig he opinter

Wo Ble

——e

Tese- 3 feels guren Kbee bay leis
sha's abet UN tvelreeh Co

cLecgy «

CONFIDENTIAL SBNA 415
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 25 of 46

Vio Con tan te on ol | La) ann Cu
She shuts down L/ Abs
Lope pay (calls)
7 at moth

last AMCLAE hate NZ

Whar here YW heen dow ),
Ske diéo what She wind,
fie: & dre B's

She Complave lw, ti Sega.

Eder yugt mca ‘sibenk” doy
a ~ theca, Of Huy shy acts
stutdl mos ago :

CONFIDENTIAL SBNA 416
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 26 of 46

Ss a. 4
- UALD Sear

:|yo ‘\ oe
a u pe G2.

S he's shut el pepe x |
Pousheted by Al's
le LN AMMEN Lo| on

euwewt Wocac |

Ww Custowen Catly |
Peeks Rshated

— she's ciat |
bes sheer te Nut dhe inte
It chAd Aig. dey | |

Sums TMs - Cee (OO c|
S | |

~ Gunhynw *

ee shui 1
sey i Guuvinght commudle Peed ©

(NAMA GAALAL ,

tv audstkXx S'
. eau ca “ & awn Uuay, ‘
Co CLANAYACU,

4 | | (
[ lu Vie -— Sr BAWD GA oe Yue

CONFIDENTIAL SBNA 417
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 27 of 46

Sih S | 1S PALE hi Edttty
Ko unttau ct

» oe ; . S -
tne nds un HR — MY

ole INud stata C Lan plee we a 4 [Tfe\/

1d . @ Aw | rusted “ay

SHH |

- Cau bac whew Yu cLA€
ef | YU curd Abie, Ce

“ Oct ‘bac tc WW UW hae
UAT Wnty ava *'
Op svartTdirr ~ ctl ad ub

0 oe YON 4 ve akaunr WZ DAI yor Wu |
Wie :
ee em ps a, _
Ia ao tude wey Mack off When
i

it Leek wi Ply uf
CONFIDENTIAL SBNA 418
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 28 of 46

Ue IG

X he A A ely \, it

Seg Le
a | ate
} Ae ; DZ OW oun GU CL Sk = sep wy ie . cf

, Gh e sie
us ia Mana Jauh To se | eee
1AM — | a

¥ — Shu's net a hap 24 Perio _

f- Shs gal Law eur “l Vose-

“eis { I UL +1 tO Crawanritd e deg iC
Pach me Wr Mov ha

TD Mo) OSG — foatT facet Pty

x

2 pine Do get Ae pit Url /e- ee

CONFIDENTIAL s
BNA 419
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 29 of 46

 

tllp Tae Stacy (ox Gud Sumeenay, )

aly, wl aes
Heth -— looted annuy<c/ =—

T hd Ful Wwrec ae CS Hhmpoticn
ow ule Aneal aie
“Treung __ .
tid wad atendy D Mey ut
mm Jil Wee awity ef

TL Knew TA w heard —T

“? Lose a
Waodure ~ 4 juste 3 of LQ
eon >
my frstdan — she was Un p tin

om hung Yo phune mm Catt |
Twa so Yau — She hung ya en than

jUticad » 4 Dunald Tharp sppate,
A

__Comanenl
LL Ywsh stiff IK - TL het lroten
she talts gut lwa- Open

CONFIDENTIAL SBNA 420
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 30 of 46

| Inolid wy Te9v@ gy Thur cfr
Hus Ina dy Wee hey |
L- [oou, &r need «v0

Ca nt he worse +nour hore Cu: C tn)

(Vy PP cpl dope ~
loounced  cununc( THAS
oye tid :
“Watch - dans ty
Goud she “hed cou oe

| trding. hes aot .

—" She hes “friends® un HR sa
Pr 42 quelrfi ed *' fin hor rend

CONFIDENTIAL
SBNA 421
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 31 of 46

—— ae

70 Aliaksard ta Astraucara —9¢ pull-of Gakh

—
a
Wednesday June 14": Triana, Jose and Jake conversation,

Did you witness?

What did you see/hear? 9 4s addraded w/ Arg
Tose pf — Agno anh GAVUAL.
FP Chas byre oh Una een coe
SELF sy hy
Ss S Me

 

u| ephenl

Have you heard Gail say “You have to speak English in this department” or “This is America, you

need to speak English?” 42 _ Si pA ow

send

Have you ever heard/seen Gail turn down calls because the caller did not speék English or have

an accent? Yer _ acre luy : Camt LncleA tec ed, tf
pure Swear Eng bal

+thEeny-UP .

Did you ever hear her make comments about the travel ban?

vO

Have you ever heard her reference people of color as to “these people make mistakes” +t
. rJ?
K | " ane -
if,
heand nLople a colyn Connenting LY" uA Me a
Did you ever hear her MD. "| have friends in HR?”
n¢
pot ono . ' “ff fg
oe fetta cath on old team - Wh liuety Pethe 7
we Did she ever ask you or make a reference about someone “telling” on her and she will find out
and get them into trouble?

po

She vs )
Pinu St

po we |
TOMNV EN = fro

CONFIDENTIAL SBNA 422
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 32 of 46

uu

| Nosh a

“an lontra ty) “a vat ¥ oS
dl , — ULL AS
tale nd 7MA's Yin go .
Un eerypy mm -
hw lng Aomy nat
that’ fadly on Nader
Your ola tute ry, Wey nce
L snagod Chet + bef?
Gut her ALlere 4p

os

Dp othn WH ng ype

TD ohean ne: hi feat cuotemars
Girt *  Spanuoh  cettad. 0...
Won AP > th teens kcty

"Sa in Amenta Ur Ps Oe Cx lett"

bre

alluya! TMs as Thy up Sher Ova

CONFIDENTIAL SBNA 423
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 33 of 46

Rou w Eicklc

u
‘

>he Shs Li OTe me Maw
nat Tm A VIOTIM Peet

CONFIDENTIAL SBNA 424
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 34 of 46

AIL 0 hrishre

WwW

Wednesday June 14" Triana, Jose and Jake conversation.
Did you witness? yori

MU
What did you see/hear?

heard hn Une

Have you heard Gail say “You have to speak English in this department” or “This i is America, you
need to speak English?” I tae |

Otten Sty She Steys 17

Have you ever heard/seen Gail turn down calls because the caller did not speak English or have

an accent? Ne - MLAEC fu, ,
“y €
he “A d L uy 2 FUE te Ac , ul i

i / ~

Did WO. her make comments about the travel ban? He. vi ail

told alot Tromel dire — Lisa a Sct d.

Have you ever heard her reference people of color as to “these people mee eT Se CYL Mo
me. wot Aue Hy -Lud of ot

. She MAGA € om) a be

Did you ever hear her say “| have friends in HR?”
YEP oe

Th padi $10! Liners Lown

Did she ever ask you or make a reference about someone “telling” on her and she will find out

and get them into trouble? , .
“seems T told Vian last weuic

if? Preail ‘ 4%
Ne ohi ud ce DULM :

Chy AWeywes OMS clout ol AL

walt gL if
Aa

CONFIDENTIAL SBNA 425
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 35 of 46

ee

- 5 al { : ‘ >
aid THs Jaws Utes” (ie Ata )
CTrenup + fle cue » ;

ae | Falla Ue 2

— 7 OMA~4 Seat (Co 7)
«(hm Tusy )- NN CNG 2, of sect)

® ite INL

=
Cp ALA hoo COW 5 | hall Hav cues CL nuns
CH YD —shrats how D haasre
ADALE Ub

CONFIDENTIAL SBNA 426
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 36 of 46

= es,

“ee Chu nu
ted th
fete 1 [WL fen ~ o wy “oe
A a 2/2 rth . Jat La | # > Merl j e Se (Vl
fo Lnionfrrtaby told Sree a
p e es! aidt AEN NGAI (wi iialileliadilinias )
shy “ Clty" pucl to Sspette Lig tia,“
Gy te Sug Lec 4 mu he, Aeef-

“ Se . x Sones uct Net.
Ke We Co a & lau - — aa Phy, Asur “Lf Shs Sp)

i

wf Edith

( Com pnesitered LAN A pash—
*s << Rucle - pongo Lio oun
<e

eed wa os. |
(

_ i Tr dod Tee. « Y4LLo

SS

a“

(Ue ev lucen — 007 Aleths Sly

df Con Saud ae IMMAHIR I
ls i“) Spevurk @ gael Cad AF

CONFIDENTIAL SBNA 427
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 37 of 46

Cry hans te fect. hihare,
Fm Seu CLEA hare

a fe Sn —

p adh / 7 / GLK La bh ec TRY S
Te ak it ny Kan ~ ity fctppred - Ct tld
( nee Sire (Ch fy ian

JA 46 le ch Cry f3 hele ft / vr Clay

Nee “

Irv

yt Che fit Bau hp Counts ‘2

—

4

naw — brawn alot Wa (uy wt trae |

last ure cad

v a LUZ al) wu it / CAM? ty Fees C4
war ss theae cecdia'
» re &
oe ‘ (ine at catty — Jose fold ace ne

is
ay t tol hay Lloe 7TY ferris —

OE. tectle the Cell - accthentoe &y

CONFIDENTIAL SBNA 428
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 38 of 46

|

Ws Teoe afracd @h Gat’

1D (MANE \
A 4 - rae i

=e ru CL Lt AULA A th Ag ck US a J
tddic pu ud certo — Compluut

    
 

“die - ay wasm PIP
OV te Chet io Adio

L Weappured:

a tol of complirnty abut Kir
why nit deal af it.

CONFIDENTIAL SBNA 429
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 39 of 46

(F- 2015)> sup

Jase said she's Tie

Lisnc. Tis CONUNG * 20tl = Me See hey
“ \ a (neets

Maun she w a prob Aun (uth erin

 

Tud hare none suppnrted
tr “Meets” 3.5 Rahn

CIOS Tha HW aid 2 SUP uw
ve 1) Munger cho Cowld post out |

;

CONFIDENTIAL SBNA 430
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 40 of 46

Edey

Wednesday June 14": Triana, Jose and Jake conversation.
Did yet witness?

that did you see/hear? NO
——

Have you heard Gail say “You have to speak English in this department” or “This is America, you

wo De Not directly tung here
ap Aor — Dwr Creg+ Andre, Toh . at
a end pp Sal ona call eat ek caller di notapealenaiis et wk
uv Oyu. pin s ky teed Off 4 cathy hecutrés Le,
Me halt didut sag “Gack ©

Did you ever hear her make comments about the travel ban?

OC bopn wtere
Have you ever heard her reference people of color as to “these people make mistakes” it tS
Vo duty 4, rd patty (TIA )
Jose seid shes fa0(got

Did you ever hear her say “I have friends in HR?” ie
@ oe d
pot ducetly purr, prego le [1715

 

Did she ever ask you or make a reference about someone “telling” on her and she will find out
and get them into trouble?

Uo
we

CONFIDENTIAL SBNA 431
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 41 of 46

Ati at ivy?
vy v7,
Hp oh

Manager Questions:

<

fe {
Are you aware of TM's having issues with Gail Sweeney? 9 44 joathy

Please describe what you know: nua
stotf -— Ala— _
iy stodf E. Ee « iy a of DAN
Whut co yw do wl tnat - Wd y
\n Pulld aMidh pagt my. ae A te
Meee & Pct hum nfwwlé

What did you do with this information/ how did you handle being informed of

this Ue “Day * Tern

Did you follow back with the TM(s) that complained? -?)
iy ep my of HAA

 

id you ever tell Gai o “watch out —people are watchi ou” / if so-why?
DT TI te
ny nena Wear

© CR: Moving EA seat? How have you handled? And reported back to EA?
° tf you knew about the “race” comment, why didn’t you address it or move it to a Sr.
Manager?

° 4: Gailis telling people you are stating “watch out”
e Why didn’t you do something on 6/14

CONFIDENTIAL SBNA 432
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 42 of 46

 

\ J. a day June 14": Triana, Jose and Jake conversation,
Did you witness?

What did you eee

WZ. shoul dux SALOME Spuuetn. hey ay aul nore coke,
“Tiana Aid pir did _. exot Wat Coa 4 |
> Vian aod nwe UnAat rected

Coached v an Mardst Renl -
4 Cuntvener Tnaach wy _ -
7 foll wy SLA 9 FD ll, PHO 7? Custurw Crplawt

Have you heard Gail say “You have to speak English in this department” or “This is America, you

need to eee cui 2 siftieyt
shi A a44g HOD a cennal stattrmut eunlcat.

Have you ever heard/seen Gail turn down calls because the caller did not speak English or Have 4a,

AY an accent? TT ln eh’ A _ pyurtday,
hy a= She Com windurstind custumnerc pp

co Did you ever hear her make comments about the travel ban?

YO —

Have you ever heard her reference people of color as to “these people make mistakes fe tf
cole

wy ! Minn artc motte § - heard “a KAN tH WA
Huguotus: Hous did we har tte QLiiunn - -We med bee,

, t 7 : su to pean haan ON Ve
Did you ever hear her say “I have friends in HR? 2 wat col the AL Agan

pd -
Re HR: only disursed Aly wl stra le

Did she ever ask you or make a reference about someone “telling” on her and she will find out

and get them into trouble?

MO

len Wael euck’= cep hnwn eeu

Ar We cath urn —
ireltu— prerdyy “Were ware qw shel

CONFIDENTIAL SBNA 433
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 43 of 46

G2 Why CAs _[ pec, Ssuylid wtf ? -(£mMnno)
afore ZL)

Manager Questions: ne fu Att
few
bpd fad &S
Are you aware of TM’s having issues with Gail Sweeney?
Please describe what you know: tued fy holy
yd - | G piped MY
=
Cluotine - said Edith Adbe eon

guy mrs AE .

ik [vd "' a
(hustine = Shes Soa butt 4

eHA ,

/00,Lax )

b's
What did you do with this information/ how did you handle being informed of
this pe OS

{ tre het
tr MOK]
pce -
whys
hare
\ cly yor
Did you ever tell Gail to “watch out —people are watching you"/ if so-why? Thy S >

a(S OR A Page S

Dio you follow back with the TM(s) that complained?

© CR: Moving EA seat? How have you handled? And reported back to EA?
® If you knew about the “race” comment, why didn’t you address it or move it to a Sr.
Manager?

e  4C: Gailis telling people you are stating “watch out” eS
e Why didn’t you do something on 6/14

CONFIDENTIAL SBNA 434
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 44 of 46

oy istry) ~ UM CHIUY Hi)

 

en — 0 ae
SUT one enylined TD andthe WIgater
Aemuried —

She is impolsnre ” CUDARUDEA calk Uthtr, y
orlatn cadre.

OAstased- she ALY rer Lica Fe
When nethed — pref prudig | (THER
Toe

sett Sho had CONLIN, —
Oe Quiet I awh Parad L

; +E CUP ley Dan YL unde el
[eye She ae Bah Pace 709 )

[shes impulsru! vw Ayes r T's

~ Calo é wine.) zeope use phones (#
sil Wa —

IS watir, Lr powudukn fy addrer>
(OAM Fy TM ES

CONFIDENTIAL SBNA 435
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 45 of 46

Cen UMTS De nied Unprkdatnre £

Phew Ske, i - ZL wd
Tax not afrete gf hey
snows
wo a
Snow 47 oop es ue poor
rh. &HM vane
intended ty | gs fo he haha)
(tim) fold — ( othe
un 24" Pe"
HU | er Ned
af C Ke -\alor a: oe )
\o, — vane
492 | 3S Team Pay peter) G& often.

g° Geuls
Cypsdule & ott: Tad /sat/sun >
only ont burnin nud -
be

ul] wes eta
Ged complains * é (ote as or

See
wes Yea tye 1 gO + DY = calkkd act pp
J ; Ountt Wr Magar - ASC1z0 ‘Drs apt al
BNA MR MOG IM WEM wee
Cabled wuk Mond W149. 6RBe ee ee
m4 out TD) Porvgni eM y

CONFIDENTIAL SBNA 436
Case 1:19-cv-10845-ADB Document 46-6 Filed 01/21/21 Page 46 of 46

Told Tese

 

Sok toot

og &

CONFIDENTIAL

nom brag us
Re oh vi Ocerdeucl

— fist tga

WU arti TT 00

Le ee

= _ _

-
oo _

| a

| Ho
lb Wo

! oa _
ee

  

SBNA 437
